Citation Nr: 9926804	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-22 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Calvin B. Bennett, III, 
Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and B.W.



INTRODUCTION

The veteran had active service from March 1951 to December 
1952.  He died in November 1994.  The appellant is the 
veteran's surviving spouse.  She was previously represented 
in her appeal by The American Legion.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in February 1995 which denied the claimed benefits.  

In July 1995, a hearing was held at the RO before the 
undersigned Acting Member of the Board.  A transcript of that 
hearing is of record.  

The Board issued a decision in October 1997 that denied 
service connection for the cause of the veteran's death.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a 
December 1998 Joint Motion for Remand and to Stay 
Proceedings, the Court vacated the Board's decision and 
remanded the case to the Board for further action in 
accordance with the Joint Motion.  The Joint Motion stated 
that the Board's decision 1) had failed to provide an 
adequate statement of reasons or bases for the decision, 2) 
did not analyze whether a private medical opinion linked the 
veteran's depression to service, 3) did not analyze the 
credibility and probative value of the death certificate, 
which lists depression as a "significant condition 
contributing to death," and 4) did not account for the 
evidence that it found to be persuasive or unpersuasive.  

Subsequent to the Court's Order remanding the case, the 
appellant's attorney submitted a brief, as well as new 
statements from a private psychologist and a private 
psychiatrist in support of her appeal.  Although the RO has 
not had an opportunity to consider that additional medical 
evidence in the first instance, the appellant will not be 
prejudiced in that regard, in light of action taken herein by 
the Board.  

The Board also notes that a second decision of the Board in 
October 1997 concluded that appellant's proceeds from life 
insurance were properly included as countable income for 
purposes of computing her entitlement to improved death 
pension benefits.  The Joint Motion specifically indicates 
that the appellant was withdrawing her appeal of that 
decision.  Therefore, the only issue remaining for appellate 
consideration is as stated above.  


FINDINGS OF FACT

1.  The veteran died in November 1994 of a self-inflicted 
gunshot wound to the head; depressive illness was listed as a 
significant condition that contributed to his death.  The 
death was classified as a suicide.  

2.  At the time of the veteran's death, service connection 
was in effect for residuals of shell fragment wounds of the 
left forearm and hand with retained foreign body in the left 
hand, rated as 20 percent disabling; residuals of shell 
fragment wounds of the right ankle with retained foreign 
bodies, rated as 20 percent disabling; and residuals of shell 
fragment wounds of the right leg, muscle group XI with 
retained foreign bodies, rated as 10 percent disabling.  

3.  During his active service, the veteran engaged in combat 
with the enemy.  

4.  For several years prior to his death, the veteran 
manifested psychiatric symptomatology consistent with a 
diagnosis of post-traumatic stress disorder (PTSD) that was 
related to his combat experiences.  

5.  The veteran's PTSD played a significant role in causing 
or contributing to his death.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  

2.  A service-connected disability caused or contributed 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record in this case shows that the veteran died in 
November 1994.  The Death Certificate indicates that the 
veteran's death was due to a self-inflicted gunshot wound to 
the right temple; listed as a significant condition that 
contributed to his death was depressive illness.  At the time 
of the veteran's death, service connection was in effect for 
residuals of shell fragment wounds of the left forearm and 
hand with retained foreign body in the left hand, rated as 20 
percent disabling; residuals of shell fragment wounds of the 
right ankle with retained foreign bodies, rated as 20 percent 
disabling; and residuals of shell fragment wounds of the 
right leg, muscle group XI with retained foreign bodies, 
rated as 10 percent disabling.  

The service medical records, including the report of the 
veteran's separation examination conducted in December 1952, 
reflect no complaints, findings, or diagnosis of a 
psychiatric disorder.  The records do show that he sustained 
several shell fragment wounds to his extremities in combat.  
The DD Form 214 indicates that he was awarded the Combat 
Infantryman Badge and the Purple Heart.  

The medical evidence shows that the veteran had several 
periods of hospitalization and outpatient treatment for his 
orthopedic disabilities, as well as for symptoms of a nervous 
disorder, in the 1960s and 1970s.  Psychiatric diagnoses 
assigned during that period included anxiety state, chronic 
anxiety, and depression.  

In September 1982, several statements were received from 
different members of the veteran's family, attesting that 
there had been a complete change in the veteran's character 
after his return from his service in Korea.  The statements 
all indicated that he suffered from nightmares which 
apparently involved his combat experiences in Korea, as he 
would occasionally wake up screaming.  They also stated that 
the veteran almost always had a gun which he kept by his bed 
for fear that people were after him.  In her statement, the 
appellant related that the veteran had been distraught over 
the death of a young man in service who had helped him to 
safety after he had been wounded in Korea.  Those individuals 
all contended that the veteran's period of service in Korea 
had caused him to develop problems with his nerves and had 
completely changed his personality.  

VA and private treatment records indicate that the veteran 
continued to receive both inpatient and outpatient 
psychiatric treatment in the 1980s.  A private hospital 
report dated in August 1982 states that the veteran had 
become much more hyperactive; the veteran was diagnosed with 
suicidal ideation and possible manic depressive illness, 
hypomanic phase.  Another private hospital report, dated in 
August 1982, indicates that the veteran had talked about 
taking his life and that of his wife; therefore, he was 
confined involuntarily.  Following evaluation, the veteran 
was diagnosed with a chronic schizoaffective disorder.  Those 
records indicate that the veteran was hospitalized at a VA 
facility in September and October 1982 for evaluation of a 
manic episode.  A diagnosis of bipolar affective disorder, 
manic, with mood congruent psychotic features was listed.  
Following a VA compensation examination in April 1983, the 
veteran was given a diagnosis of chronic, moderately severe 
schizo-affective reaction.  

The veteran was afforded a VA compensation examination in 
July 1984, at which time it was reported that he had had 
difficulty with his nerves since 1969; it was noted that he 
had been treated with Valium at that time, and he that had 
had several hospitalizations since.  The report indicates 
that the veteran's current problems primarily involved 
nightmares of combat experiences in Korea.  The examiner 
stated that the veteran had had episodes of depression and 
elated mood and that he was becoming increasingly tense and 
nervous.  It was further reported that the veteran had 
continued to have episodes of anxiety and feelings of 
depression; he denied any recent suicidal ideation or elation 
of mood.  The listed diagnosis was schizo-affective disorder.  

Of record are several lay statements from friends and family 
of the veteran, dated in December 1994 and January 1995, 
recalling the change in the veteran's personality following 
his return home from military service.  These statements 
reported that, as a result of the veteran's service injuries, 
he lived in constant pain and anguish.  They further 
indicated that the veteran had become very nervous and 
depressed over the years as a result of his combat injuries.  

In January 1995, a private physician reported having treated 
the veteran on several occasions beginning in May 1994; he 
noted that the veteran initially presented with symptoms of 
bipolar disorder.  The physician indicated that the veteran 
had a history of bipolar disorder and a history of 
hospitalization for that disorder and that he had a history 
of significant combat experience during the Korean Conflict 
which may have strongly affected his mental state.  It was 
reported that the veteran seemed to avoid talking about his 
experiences during his sessions and, if his military 
experiences was raised, he usually would change the subject.  
The physician observed that the veteran always minimized the 
degree of his distress to him and probably his family as 
well, and further stated his belief that the veteran's 
avoidance of anything related to his military experience 
suggested the intense degree to which it distressed him and 
made it difficult to get a handle on how it was affecting him 
up until his recent death.  

In July 1997, the appellant testified at a personal hearing 
before the Board at the RO.  It was argued that the veteran 
suffered from PTSD as a result of his disabilities, and he 
eventually took his life; it was noted that the situation 
became worse after his claim for service connection for PTSD 
was denied by the Board in May 1985.  The appellant reported 
that while the veteran complained of pain caused by his 
service-connected disabilities, he did not talk much about 
his time in Korea.  The appellant indicated that the veteran 
had difficulty sleeping because of nightmares related to his 
service; she stated that he often woke up striking her and 
telling her that they were after them.  She stated that the 
veteran blamed himself for the death of some friends during 
service; he felt especially guilty about the death of one boy 
who helped him after he sustained his injuries.  The 
appellant further reported that the veteran was angry about 
being injured, and he would get depressed.  She related that 
earlier the same night that the veteran committed suicide, he 
told her that he would never be locked up for his nerves 
behind doors or on the hospital ward again.  The appellant 
testified that although the doctors gave him medications, 
they did not deal much with his combat experiences.  The 
veteran's sister also testified that he never took his 
medications.  She noted that the more his injuries bothered 
him, the more his mental status changed; she stated that as 
his physical condition deteriorated so did his mental state.  
It was maintained that the veteran took his life to end the 
war he was still fighting within himself.  The appellant 
reported that doctors indicated that the veteran's symptoms 
were due to PTSD.  It was argued that the veteran took his 
life as a result of his service-connected disabilities, along 
with the mental anxiety that he had due to those same 
disabilities.  

Submitted at the hearing were additional private treatment 
records, dated from August 1992 to December 1994, which show 
that the veteran continued to received clinical attention and 
treatment for his several disabilities, including anxiety and 
depressive symptoms until the time of his death in November 
1994.  

Received in August 1999 were two medical reports, one dated 
in March 1998 from the private physician who had treated the 
veteran in 1994 prior to his death and a report from a 
private psychologist dated in July 1999.  Both examiners 
indicated that they had reviewed the veteran's service 
medical records and the records of his medical treatment 
following service.  They both opined that, although various 
diagnoses were assigned for the veteran's psychiatric 
symptoms over the years, based on his participation in 
combat, his combat injuries, and a longitudinal review of the 
record, his psychiatric manifestations were consistent with 
PTSD as a result of his experiences in service.  Further, 
both examiners opined that the veteran's depression, which 
was part of his PTSD, was what led him to commit suicide.  

Analysis

At the outset, the Board finds that the appellant has met her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the appellant 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

In this case, service connection was not established for a 
psychiatric disorder prior to the veteran's death.  Although 
varying diagnoses were assigned for his psychiatric disorder 
over the years, recently received opinions from two private 
examiners specifically indicate that the veteran's 
psychiatric manifestations were consistent with a diagnosis 
of PTSD.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

The record in this case clearly shows that the veteran was 
awarded both the Purple Heart and the Combat Infantryman 
Badge, establishing his participation in combat; there is no 
evidence to the contrary.  Therefore, there is conclusive 
evidence of a stressor, as required by § 3.304(f) for a 
diagnosis of PTSD.   

The record also contains medical evidence establishing a 
clear diagnosis of PTSD.  Further, the medical opinions in 
this case relate the veteran's PTSD to his combat experiences 
in Korea.  Although the medical evidence that is of record in 
this case is not conclusive as to whether or not the veteran 
did indeed have PTSD as a result of his participation in 
combat during service, the Board finds that the evidence in 
that regard is at least in relative equipoise.  Affording the 
appellant the benefit of the doubt on that question, pursuant 
to 38 U.S.C.A. § 5107(b), the Board finds that the veteran 
developed PTSD as a result of his wartime service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  

Moreover, it is relatively certain from the medical evidence 
in this case that the veteran's suicide resulted from his 
depression and other psychiatric symptoms.  Further, the 
recent private examiners stated that the veteran's depression 
over the years was in fact part and parcel of his PTSD.  

The Board is also cognizant of the provisions of 38 C.F.R. 
§ 3.302, which state, in pertinent part: 

(a) General.  (1) In order for suicide to 
constitute willful misconduct, the act of self-
destruction must be intentional.  

(2) A person of unsound mind is incapable of 
forming an intent (mens rea, or guilty mind, 
which is an essential element of crime or 
willful misconduct).  

(3) It is a constant requirement for favorable 
action that the precipitating mental 
unsoundness be service connected.  

(b) Evidence of mental condition.  (1) Whether a 
person, at the time of suicide, was so unsound 
mentally that he or she did not realize the 
consequence of such an act, or was unable to resist 
such impulse is a question to be determined in each 
individual case, based on all available lay and 
medical evidence pertaining to his or her mental 
condition at the time of suicide.  

(2) The act of suicide or a bona fide attempt 
is considered to be evidence of mental 
unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the 
evidence, the act will be considered to have 
resulted from mental unsoundness.  

(3) A reasonable adequate motive for suicide 
may be established by affirmative evidence 
showing circumstances which could lead a 
rational person to self-destruction.  

There is no evidence in this case as to the veteran's intent 
in committing suicide.  In the absence of such evidence, his 
suicide is considered to be evidence of mental unsoundness.  
Accordingly, his act of suicide is not considered to 
constitute willful misconduct, for which service connection 
would be precluded.  

Therefore, resolving all doubt in this case in favor of the 
appellant, the Board concludes that the veteran's PTSD, which 
for purposes of this case is service-connected, contributed 
substantially and materially to cause his death.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals



 

